Citation Nr: 0525995	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-07 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for arthritis of the 
right knee.

5.  Entitlement to service connection for hypertension (HTN).

6.  Entitlement to service connection for warts on the 
eyelids.

7.  Entitlement to service connection for insomnia.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims for service 
connection for bilateral shoulder and knee disorders, HTN, 
warts on his eyelids, and insomnia.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the veteran's 
bilateral knee and shoulder disorders did not originate in 
service, manifest to a compensable degree within 1-year 
following separation from service, or are otherwise causally 
related to his military service.

2.  The preponderance of the evidence indicates the veteran's 
HTN did not originate in service, manifest to a compensable 
degree within 1-year following separation from service, or is 
otherwise causally related to his military service.

3.  There is no medical evidence suggesting the warts on the 
veteran's eyelids and his insomnia either originated in 
service or are otherwise causally related to his military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have bilateral knee and shoulder 
disorders that were incurred or aggravated during service or 
that may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  The veteran does not have HTN that was incurred or 
aggravated during service or that may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309.  

3.  The warts on the veteran's eyelids and his insomnia were 
not incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  Here, the RO provided 
the veteran with VCAA notices in April and May 2003, so 
before the RO's initial decision concerning these claims in 
July 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The April and May 2003 VCAA notices provided the veteran with 
notice of the evidence needed to support his claims that was 
not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private treatment records were 
also obtained from Pee Dee Family Physicians.  In addition, 
VA examinations were scheduled in May 2003.  And although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of his claims.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including HTN and arthritis 
(degenerative joint disease), are presumed to have been 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis


Entitlement to Service Connection for Bilateral Knee and 
Shoulder Disorders

The report of the May 2003 VA examination for the veteran's 
joints indicates he currently has bilateral impingement 
syndrome of the shoulders, greater on the right than on the 
left.  He also has bilateral knee degenerative joint disease 
(DJD).  May 2003 X-rays confirmed mild degenerative changes 
in the acromioclavicular (AC) joint of the right and left 
shoulders, a small amount of patellar spurring in the right 
knee, and osteoarthritic changes in the left knee.

The veteran's SMRs note a report of right knee pain in March 
1969, but the physician found no abnormalities on objective 
physical examination.  In February 1971, he reported pain at 
the tip of his right shoulder blade after eating and was 
diagnosed with possible gastritis.  There were no 
abnormalities with regard to his shoulders or knees noted on 
the November 1971 report of medical examination prior to 
discharge from service.

Since the veteran separated from service, the first 
indication in the record of any problem with his knees or 
shoulders is his March 2003 claim for service connection for 
these disabilities (see VA Form 21-526).  So there is a 30-
year lapse between being discharged from the military and his 
current complaints.  As mentioned, service connection is 
presumed for chronic conditions such as arthritis if the 
condition manifests to a compensable degree within 1 year 
after separation from service.  But in this case, there is no 
evidence that his bilateral knee and shoulder conditions 
manifested within that 1-year presumptive period.  So service 
connection cannot be presumed.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Furthermore, there is no basis of entitlement to direct 
service connection, either, as there is no evidence these 
conditions were incurred or are a result of the veteran's 
military service.  Although he complained of right knee pain 
in March 1969, a contemporaneous objective clinical 
examination found no abnormalities.  Presumably the pain he 
experienced resolved, i.e., was acute and transitory, 
since there was no further mention of it and no right knee 
abnormality was found during his military discharge physical 
evaluation in November 1971.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his bilateral knee and shoulder disorders to his service in 
the military that ended many years ago.  Id.  
And unfortunately, there is no other competent medical 
evidence on record establishing this necessary link.  So 
these claims must be denied.


Entitlement to Service Connection for HTN

The report of the May 2003 VA general examination, private 
medical records from Pee Dee Family Physicians, and VAOPT 
records all confirm the veteran currently has HTN and that it 
is being treated with medication.  The question remains 
whether this condition incurred during his military service 
or within the 
1-year presumptive period after his separation from service.

The veteran's SMRs are negative for a diagnosis of HTN.  His 
blood pressure readings during service were:  138/62 in July 
1968; 116/66 and 118/68 in November 1970; 140/78 in September 
1971; and 128/75 in November 1971.  

According to 38 C.F.R. § 4.104, HTN or isolated systolic HTN 
must be confirmed by readings taken two or more times on at 
least three different days.  See 38 C.F.R. § 4.104, DC 7101, 
Note 1.  For purposes of this section, the term HTN means 
that the diastolic blood pressure (i.e., bottom number) is 
predominantly 90 mm or greater, and isolated systolic HTN 
means the systolic blood pressure (i.e., top number) is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

Given the foregoing, the veteran did not have blood pressure 
readings indicative of HTN during military service, as 
defined by VA regulation.  And there is also no evidence that 
this condition manifested itself within the 1-year 
presumptive period following separation.  In fact, the first 
indication of HTN in the record is a March 2002 record from 
Pee Dee Family Physicians - over 30 years after being 
discharged from the military.

So the claim for service connection for HTN also must be 
denied.


Entitlement to Service Connection for Warts on Eyelids

The report of the May 2003 VA eye examination indicates the 
veteran had warts on his upper eyelids.  There are no other 
records regarding treatment for this condition in the claims 
folder.  SMRs indicate that he had a sebaceous cyst under his 
right eye in December 1971, but there is no indication he had 
any warts.  So there is no basis for granting service 
connection for this condition.




Entitlement to Service Connection for Insomnia

The report of the May 2003 VA general examination indicates 
the veteran complained of a 5 or 6 year history of insomnia.  
So by his own admission, his insomnia did not arise during 
service, but instead some 25 years later.  

Furthermore, as the RO stated in its July 2003 rating 
decision, insomnia is a symptom of an underlying malady.  
Insomnia, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110. In the absence of proof of present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board sees that the veteran also filed a claim for post-
traumatic stress disorder (PTSD) in March 2004 (see VA Form 
21-4138), stating that he had previously labeled this 
condition as insomnia.  While PTSD may be the underlying 
condition causing his insomnia, the question of whether he is 
entitled to service connection for PTSD is not currently at 
issue.  Although the RO denied his claim for 
service connection for PTSD in a July 2004 rating decision, 
and he filed a notice of disagreement (NOD) in August 2004, 
he has not yet filed a substantive appeal (VA Form 9 or 
equivalent statement).  So that issue is not currently before 
the Board.  See 38 C.F.R. § 20.200 (An appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal).  




Benefit of the Doubt Doctrine

For the foregoing reasons, the claims for service connection 
for bilateral knee and shoulder disorders, HTN, warts on the 
eyelids, and insomnia must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral knee and 
shoulder disorders, HTN, warts on the eyelids, and insomnia, 
are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


